Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-3, claims 1-5 in the reply filed on 07/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one reinforcement arranged at least along a part of the circumference of the bellows” in section (b). 
The limitation “circumference” is not clear because the circumference of the bellows may be outer, or inner, or both. 
The limitation “a part of the circumference” is not clear because (i) the part of the circumference may be an arc of the circumference, or (ii) the part of the circumference may be an upper or lower portion of the entire circumference. 
The claim does not provide a discernible boundary for the limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-5 is/are rejected. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2002-0140141; Oishi) in view of D2 (US 2004-0217554; Abels).
As to claim 1, D1 discloses a dust proof sleeve (Figures 1-7) comprising: 
(a) a rubber tubular bellows part comprising a circumferential shape with a circumference and an opening at both ends for sliding onto an element fitted with the dust proof sleeve (bellows 14, 16 has circumferential shape with an inner and outer circumference and open at both ends, the bellows are made of rubber; see drawing symbols for materials, MPEP 608.02 (IX)), wherein the bellows part comprises an accordion-shaped undulated wall with circumferential peaks and circumferential valleys (Figures 1-2); and 
(b) at least one reinforcement (34, 68) arranged at least along a part of the circumference of the bellows part and adjoining the circumferential shape of the bellows part (reinforcement 34, 68 are arranged in the valley and peak respectively, and the valley and peak are formed in the circumferential shape of the bellow, thus, the reinforcement disposed in the valley and peak are adjoining the circumferential shape of the bellows; Figures 1-2), wherein the at least one reinforcement is at least partly integrated in the bellows part by vulcanization (lacks disclosure).  
	D2 teaches a well-known method of firmly bonding the reinforcement ring 11 to the bellow by vulcanization (¶ 0021) to provide support and thus effective sealing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in D1 the reinforcement integrated by vulcanization as taught by D2 since the claimed invention is merely a combination of known method (such as method of integrating reinforcement by vulcanization), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for providing support and effective sealing.      


As to claim 2, the combination teaches the dust proof sleeve according to claim 1, wherein the at least one reinforcement is integrated in the circumferential peaks and/or the circumferential valleys by vulcanization (Figures 1-2).  

As to claim 3, D1 discloses the dust proof sleeve according to claim 1, wherein the at least one reinforcement is a circumferential reinforcement (Figures 1-2).  

As to claim 4, D1 discloses the dust proof sleeve according to claim 1, wherein the at least one reinforcement has a circular, rectangular or trapezoidal cross-section (circular, Figures 1-2). 
 
As to claim 5, D1 discloses the dust proof sleeve according to claim 1, wherein the at least one reinforcement is made of a solid material (Figures 1-2).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675